Title: Peter Laporte to Thomas Jefferson, 9 December 1819
From: Laporte, Peter
To: Jefferson, Thomas


					
						
							Monsieur
							
								Charlotteville
								le 9 Decembre 1819
							
						
						Ce n’est qu’a la Derniere Extrémité que je prends la liberté De vous représenter que la 2e Demi année de la pention des quatre jeunes Mrs que vous protégez a Commencé le 4 du présent mois; et qu’il n’y a que la plus Extrême néssésité, qui puisse m’obliger a en Solliciter le payement, Selon la regle que vous avez Etablie.
						il ne me reste aucune autre resource pour Exister D’ici à la fin de la vaquerie Sans quoi, Monsieur, je ne vous importunerais pas par une Demande, qui afecte infiniment ma delicatesse
						ayez je vous prie, Monseur, la bonte de prendre en considération, le désagrément momentané de ma position et de me Croîre avec le plus profond respect
						
							Monsieur Votre très humble et tres obt Serviteur
							
								p. Laporte
							
						
					
					
						
							
								p. S. 
								Mr Dawson que j’ai vu il y a quelque tems m’a promis d’attendre, pour le remboursement de largent qu’il m’a prété jus qu’au milieu de février
							
						
						
							
								p. L.
							
						
					
				 
					Editors’ Translation
					
						
							
								Sir
								
									Charlottesville
									9 December 1819
								
							
							Only as a last resort do I take the liberty of reminding you that the second semiannual payment for room and board for your four young protégés has been due since the 4th of this month. Only the most extreme necessity could force me to solicit the payment, according to the rule you established.
							I have no other resource on which to live from now until the boarding term ends. Otherwise, Sir, I would not trouble you with a request that greatly offends my sensibility
							Please be so kind, Sir, as to consider the unpleasantness of my position at this time and believe me to be, with the most profound respect
							
								Sir your very humble and very obedient servant
								
									p. Laporte
								
							
						
						
							
								
									p. S. 
									Mr. Dawson, whom I saw some time ago, promised me that he would wait until the middle of February for the reimbursement of the money he lent me
								
							
							
								
									p. L.
								
							
						
					
				